DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	In response to communications filed on 1/10/2022, no claims have been cancelled; claims 21, 27, and 34 have been amended, and no new claims have been added. Therefore, claims 21-24, 26-30, 32-37, and 39-40 are presently pending in the application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-24, 26-30, 32-37, and 39-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 16 and 27 of U.S. Patent No. 7,925,624. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
In regards to Patent No. 7,925,624, claims 1, 16 and 27 recite, “computer-implemented data storage system…memory comprises one or more computer-executable logic components that configure the system to provide data storage, including: mapping logic configured to map responsibility for storing a plurality of data sets to a plurality of data centers and to a plurality of hosts within the plurality of data centers, the plurality of data centers corresponding to a ring topology; data set replication logic configured to write a first plurality of copies of a data set at a first subset of the plurality of hosts within a first subset of the plurality of data centers, the first subset of the plurality of hosts corresponding to a preference list for the data set, and the first subset of the plurality of data centers identified by a predetermined location on the ring topology” and “wherein each of the data centers has a predetermined location based on the hash value within the hash range, such that the individual data centers have responsibility for storing a plurality of data sets. The present application, 15/059234, Claims 21, 24, 27, 30 and 34 also discloses “a system, comprising: a distributed data store comprising a plurality of computing devices comprising at least one hardware processor and a memory and configured to implement different pluralities of storage hosts that store data for the distributed data store;” identify one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the respective assignment of the first hash value to the one plurality of storage hosts; generate a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to the second ring topology of the different respective ring topologies that corresponds to the one plurality of storage hosts identified according to the first hash value; from the identified one plurality of storage hosts according to the first hash value, identify one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies; and send a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request” as disclosed in the related application. Claims 22-23, 26, 28-29, 32-33, 35-36, and 39-40 are rejected on the ground of nonstatutory double patenting for being dependent upon rejected independent claims 21, 27 and 34.

Present Application: 15/059234
Patent 7,925,624
Claim 21:
A system, comprising: a distributed data store comprising a plurality of computing devices comprising at least one hardware processor and a memory and configured to implement different pluralities of storage hosts that store data for the distributed data store; the distributed data store, configured to:
 receive an access request for a data set stored in the distributed data store, wherein the access request identifies a key associated with the data set from a client of the distributed data store;
*Claim 24: The system of claim 21, wherein the different pluralities of storage hosts are implemented at different data centers.* 
perform the access request at the distributed data store on behalf of the client, wherein to perform the access request, the distributed data store is configured to: generate a first hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to pluralities of storage hosts according to a first ring topology, wherein the pluralities of storage hosts store different data sets including the data set according to different respective second ring topologies; identify one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the assignment of the first hash value to the one plurality of storage hosts; generate a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to a second ring topology of the different respective ring topologies that correspond to the one plurality of storage hosts identified according to the first hash value; from the identified one plurality of storage hosts according to the first hash value, identify one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies; and send a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request.
Claim 1:
A computer-implemented data storage system comprising: 
a processor; and a memory, wherein the memory comprises one or more computer-executable logic components that configure the system to provide data storage, including: 

mapping logic configured to map responsibility for storing a plurality of data sets to a plurality of data centers and to a plurality of hosts within the plurality of data centers, the plurality of data centers corresponding to a ring topology; data set replication logic configured to write a first plurality of copies of a data set at a first subset of the plurality of hosts within a first subset of the plurality of data centers, the first subset of the plurality of hosts corresponding to a preference list for the data set, and the first subset of the plurality of data centers identified by a predetermined location on the ring topology, the predetermined location identified as a function of a multi-part key corresponding to the data set; data set retrieval logic configured to be responsive to a request to provide a single copy of the data set by reading a second plurality of copies of the data set at a second subset of the plurality of hosts within a second subset of the plurality of data centers, the second subset of the plurality of hosts corresponding to a preference list  for the data set, wherein the data set comparison logic is configured to evaluate causal relationships between the second plurality of copies of the data set to provide a single copy of the data set, the evaluation of causal relationships including at least one of: applying a default ordering on copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set, wherein the default ordering is based at least in part on changes identified in the data versioning information; merging copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set based at least in part on changes identified in the data versioning information; and applying a reconciliation algorithm specific to inconsistencies among copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set based at least in part on changes identified in the data versioning information; wherein the first subset of the plurality of hosts for writing the data set and the second subset of the plurality of hosts for reading the data set are independently determined.

Claim 5:
The system of claim 4, wherein each of the data centers has a predetermined location based on the hash value within the hash range, such that the individual data centers have responsibility for storing subsets of the plurality of data sets within multiple different portions of the hash range corresponding to multiple locations within the ring topology.


Claim 27:
A method, comprising: performing, by one or more computing devices: 

receiving an access request for a data set stored in a distributed data store from a client of the distributed data store, wherein the access request identifies a key associated with the data set; performing the access request at the distributed data store on behalf of the client, comprising: 
* Claim 30: The method of claim 27, wherein the different pluralities of storage hosts are implemented at different data centers*

generating a first hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to pluralities of storage hosts according to a first ring topology, wherein the pluralities of storage hosts store the different data sets including the data set according to different respective second ring topologies; 

identifying one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the respective assignment of the first hash value to the one plurality of storage hosts; generating a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to the second ring topology of the different respective ring topologies that corresponds to the one plurality of storage hosts [[in]] the one plurality of storage hosts identified according to the first hash value; from the identified one plurality of storage hosts according to the first hash value, identifying one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies; and sending a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request.
Claim 16:
16. A computer-implemented data processing method comprising: 

generating a hash value based on a hash key and a hash function, the hash key being associated with a data set, including at least a first part for identifying one or more data centers for storing the data set and a second part for identifying a location with in the identified data centers, the hash key being applied as input to the hash function; writing a first plurality of copies of the data set at a first subset of a plurality of data centers, including writing a version history for each of the first copies of the data set, the first subset of the plurality of data centers being selected to write the data set based on the hash value and on a predetermined location of the first subset of the plurality of data centers; obtaining a request to recall a copy of the data set; responsive to the request, reading a second plurality of copies of the data set at a second subset of the plurality of data centers, including reading a version history for each of the second copies of the data set; 

comparing the version histories of each of the second copies of the data set; evaluating causal relationships between the second copies of the data set based on at least one of: applying a default ordering on copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set, wherein the default ordering is based at least in part on changes identified in the version histories; merging copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set based at least in part on changes identified in the version histories; and applying a reconciliation algorithm specific to inconsistencies among copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set based at least in part on changes identified in the version histories; and identifying the copy of the data set to recall based on the evaluated causal relationship between the second copies of the data set.
Claim 34:
A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement: 

receiving an access request for a data set stored in a distributed data store from a client of the distributed data store, wherein the access request identifies a key associated with the data set; 

*Claim 37: The non-transitory, computer-readable storage medium of claim 34, wherein the different pluralities of storage hosts are implemented at different data centers*



performing the access request at the distributed data store on behalf of the client, wherein in performing the access request the program instructions cause the one or more computing devices to implement: generating a first hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to pluralities of storage hosts according first ring topology, wherein the pluralities of storage hosts store the different data sets including the data set according to different respective second ring topologies; identifying one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the respective assignment of the first hash value to the one plurality of storage hosts; generating a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to the second ring topology of the different respective ring topologies that corresponds to the one plurality of storage hosts the one plurality of storage hosts identified according to the first hash value; from the identified one plurality of storage hosts according to the first hash value, identifying one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies; and  sending a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request.
Claim 27:
A non-transitory computer readable medium whose contents include computer-executable instruction which direct a computing system to: 


generate a hash value based on a hash key and a hash function, the hash key being associated with a data set and being applied as input to the hash function, the hash function having a hash range comprising a range of output values for the hash function, the hash value being within the hash range, the data set being one of a plurality of data sets, the hash function mapping responsibility for storing the plurality of data sets to a plurality of data centers;

generate a version history for the data set including causality information describing which data centers are associated with particular previous versions of the data set; store first copies of the data set and the version history at a first subset of the plurality of data centers responsive to a write request, the first subset of the plurality of data centers being selected to store the data set based on the hash value, on a predetermined location of the first subset of the plurality of data centers in accordance with an attributed low probability of failure independent to a plurality of data centers used in subsequent read requests; responsive to a request to provide a single copy of the data set, read second copies of the data set at a second subset of the plurality of data centers, including reading a version history for each of the second copies of the data set, the second subset of the plurality of data centers having at least one data center not in common with the first subset of the plurality of data centers; compare the version histories of each of the second copies of the data set; and evaluate causal relationships between the second copies of the data set based on the version histories of each of the second copies of the data set, the evaluation of causal relationships including at least one of: applying a default ordering on copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set, wherein the default ordering is based at least in part on changes identified in the data versioning information; merging copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set based at least in part on changes identified in the data versioning information; and applying a reconciliation algorithm specific to inconsistencies among copies in the second plurality of copies of the data set that are not causal ancestors of other copies in the second plurality of copies of the data set based at least in part on changes identified in the data versioning information; wherein the first subset of the plurality of hosts for writing the data set and the second subset of the plurality of hosts for reading the data set are independently determined.


Allowable Subject Matter
5.	Claims 21-24, 26-30, 32-37, and 39-40 would be considered allowable if the double patenting rejection is resolved and pending an updated search.

Response to Arguments
6. 	Applicant's arguments and amendments filed on 1/10/2022, with respect to the rejected claims have been fully considered and have been found persuasive. However, the double patenting rejection remains.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/23/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164